DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claims 8-9 are objected to because of the following informalities:
In Claim 8, Lines 1 – 2, “The provisioning apparatus of claim 1, wherein, in in case the electronic component is authentic…” should read “The provisioning apparatus of claim 1, wherein,
In Claim 9, Lines 7 – 8, “…the electromagnetic power emitted by the respective electronic component (during the provisioning procedure…” should read “…the electromagnetic power emitted by the respective electronic component 

Appropriate correction is required.


Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step” or “unit”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step” or “unit”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step” or “unit”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step” or “unit”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim limitations “provisioning and sensing unit” and “provisioning control unit” have been interpreted under 35 U.S.C. 112(f) because they use a generic placeholder “unit” coupled with functional language, for example of “receive the power profile of the electronic component…and to compare the power profile of the electronic component with a reference power profile” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
	Since the claim limitation(s) invoke 35 U.S.C. 112(f), claim(s) 1-10 have been interpreted to cover the corresponding structure described in the specification (Paragraph [0042], see “…the provisioning and sensing unit 160 may be implemented as a personal computer and the provisioning control unit 140 may be implemented as a PC card inserted in the provisioning and sensing unit 160”) that achieves the claimed function, and equivalents thereof.
	If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office Action.
	If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f), applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed functions to preclude application of 35 U.S.C. 112(f). 
	For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011). 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 3, 5-7, 11 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by House et al. (U.S. PGPub. 2018/0348278), hereinafter House.

	Regarding claim 1, House teaches A provisioning apparatus for performing a provisioning procedure with an electronic component for an electronic device (House, Paragraph [0011], see “The present invention is directed to classification of electronic components from an untrusted source using direct authentication…”) (House, Paragraph [0024], see “The electronic component authentication method and system can enable 100% examination of electronic components without modifying the packaging, altering the design, or inserting new technology into the manufacturing process…”, where “electronic component authentication system” is being read as a provisioning apparatus for performing a provisioning procedure with an electronic component for an electronic device), the provisioning procedure including providing provisioning data to the electronic component and processing the provisioning data by the electronic component (House, Paragraph [0022], see “One embodiment of an electronic component authentication system includes a control system, a component interface, storage, and a sensor. The component interface can include a socket for interfacing with the electronic component. The interface may include providing power and other signals to the electronic component…”) (House, Paragraph [0065], see “The sensing can be conducted while the component runs in a default background mode or an idle state. In one embodiment, the component is connected to a constant voltage source, ground, and an external clock signal. As the external clock signal changes, the intrinsic random properties of the component affect the signals being sensed”, where “the component is connected to a constant voltage source, ground, and an external clock signal” is being read as providing provisioning data to the electronic component and where “As the external clock signal changes, the intrinsic random properties of the component affect the signals being sensed” is being read as processing the provisioning data by the electronic component, due to the electronic component outputting intrinsic random properties through processing the external clock signal changes (i.e., provisioning data)), wherein the provisioning apparatus comprises:
	a provisioning and sensing unit configured to be electrically connected with the electronic component for performing the provisioning procedure with the electronic component (House, Paragraph [0022], see “One embodiment of an electronic component authentication system includes a control system, a component interface, storage, and a sensor. The component interface can include a socket for interfacing with the electronic component”, where “The component interface can include a socket for interfacing with the electronic component” is being read as comprising a provisioning and sensing unit configured to be electrically connected with the electronic component for performing the provisioning procedure with the electronic component), wherein the provisioning and sensing unit is further configured to detect a power profile of the electronic component, wherein the power profile represents the electric power consumed by the electronic component and/or the electromagnetic power emitted by the electronic component during the provisioning procedure (House, Paragraph [0022], see “…The sensor may be a power consumption sensor, electric field, or magnetic sensor. The sensor may be integrated with the control system or circuit interface, or a separate component that communicates with the circuit interface or control system…Using the classifier may include programming the control system to receive measurements indicative of an intrinsic deterministically random property from an unknown component from an untrusted source, process those measurements, and classify the component using the classifier or codebook stored in memory”, where “programming the control system to receive measurements indicative of an intrinsic deterministically random property from an unknown component from an untrusted source” is being read as detecting a power profile of the electronic component, wherein the power profile represents the electric power consumed by the electronic component and/or the electromagnetic power emitted by the electronic component during the provisioning procedure) (House, Paragraph [0082], see “…The personality board can provide an interface for an electronic component and the interface board may include a sensor for collecting intrinsic property data about the electronic component. In concert, the personality board, interface board, development board, and host computer constitute hardware that can be used to acquire intrinsic property data, such as the power consumption signature of an electronic component”, where “the interface board may include a sensor for collecting intrinsic property data about the electronic component” is being read as the provisioning and sensing unit (i.e., interface board including a sensor) being configured to detect (i.e., collect) intrinsic property data (i.e., power profile) about the electronic component, due to the intrinsic property data comprising a power consumption signature of an electronic component); and
	a provisioning control unit configured to receive the power profile of the electronic component from the provisioning and sensing unit and to compare the power profile of the electronic component with a reference power profile for the electronic component (House, Paragraph [0023], see “…For authentic components, conducting enrollment process whereby the intrinsic deterministically random property data is stored in the electronic catalog database so that future components in that component class can be authenticated using the electronic catalog…For each component in an enrolled component class, determining whether the component is authentic by measuring a signal indicative of an inherent property of the component, such as an intrinsic deterministically random noise signal, and determining whether the component is authentic by comparison to the inherent property data in the electronic catalog for that component class”, where “determining whether the component is authentic by measuring a signal indicative of an inherent property of the component, such as an intrinsic deterministically random noise signal, and determining whether the component is authentic by comparison to the inherent property data in the electronic catalog for that component class” is being read as receiving the power profile of the electronic component from the provisioning and sensing unit (i.e., measuring a signal indicative of an inherent property of the component, such as an intrinsic deterministically random noise signal), and comparing the power profile of the electronic component with a reference power profile for the electronic component, where “inherent property data in the electronic catalog for that component class” is being read as comprising a reference power profile for the electronic component, which is used in comparison with the measured signal (i.e., power profile) to determine whether the electronic component is authentic) (House, Paragraph [0081], see “…The system generally includes a control unit 2302, a component interface 2304, a sensor 2306, and storage 2308…The sensor can measure an intrinsic noise waveform of the component and communicate to the control system”, where “The sensor can measure an intrinsic noise waveform of the component and communicate to the control system” is being read as a provisioning control unit configured to receive the power profile of the electronic component from the provisioning and sensing unit), wherein the provisioning control unit is further configured to determine on the basis of the comparison between the power profile of the electronic component and the reference power profile for the electronic component whether the electronic component is authentic or non-authentic (House, Paragraph [0023], see “…For each component in an enrolled component class, determining whether the component is authentic by measuring a signal indicative of an inherent property of the component, such as an intrinsic deterministically random noise signal, and determining whether the component is authentic by comparison to the inherent property data in the electronic catalog for that component class. For authentic components, identifying the component as authenticated inventory or placing the component in authenticated inventory. For counterfeit components, document and quarantining the component”, where a determination on the basis of the comparison between the power profile (i.e., measured signal indicative of an inherent property of the component) and the reference power profile (i.e., inherent property data in the electronic catalog) is made on whether the electronic component is authentic or non-authentic) (House, Paragraph [0081], see “…The control system can process the intrinsic noise waveform…The control system can classify an unknown component by processing its intrinsic waveform or other intrinsic property data and inputting it to the classifier…the control unit can provide a classification of an unknown component and a confidence rating”, where “control system” is being read as comprising the provisioning control unit, where the control system determines whether or not the electronic component is authentic based on processing the measured intrinsic noise waveform, where the “intrinsic noise waveform” is being read as comprising a power profile of the electronic component, which represents the electric power consumed and/or the electromagnetic power emitted by the electronic component during the provisioning procedure). 

	Regarding claim 3, House teaches The provisioning apparatus of claim 1, wherein, in case the electronic component is non-authentic, the provisioning control unit is configured to let the provisioning and sensing unit complete the provisioning procedure of the electronic component and block the electronic component from using the provisioning data (House, Fig. 2, see “226” “230”, where “226” illustrates the process of determining whether the electronic component is authentic, where “230” illustrates the process of documenting and quarantining the non-authentic electronic components, therefore, when the electronic component is non-authentic, the provisioning control unit lets the provisioning procedure of the electronic component complete, where the extra step of documenting and quarantining the counterfeits is being read as completing the provisioning procedure and where the electronic component being documented into a quarantined inventory is being read as blocking the electronic component from using the provisioning data). 

	Regarding claim 5, House teaches The provisioning apparatus of claim 1, wherein the provisioning control unit comprises a processor and a memory (House, Paragraph [0022], see “One embodiment of an electronic component authentication system includes a control system, a component interface, storage, and a sensor…The storage can store a codebook or classifier for use in classifying an unknown electronic component. The control system may be configured to build a classifier or codebook and to use the classifier or codebook...”), wherein the processor is configured to retrieve the reference power profile for the electronic component from the memory for comparing the power profile of the electronic component with the reference power profile for the electronic component (House, Paragraph [0022], see “…The control system may be configured to build a classifier or codebook and to use the classifier or codebook…Using the classifier may include programming the control system to receive measurements indicative of an intrinsic deterministically random property from an unknown component from an untrusted source, process those measurements, and classify the component using the classifier or codebook stored in memory”, where “programming the control system to receive measurements indicative of an intrinsic deterministically random property…and classify the component using the classifier or codebook stored in memory” is being read as the processor retrieving the reference power profile for the electronic component from the memory (i.e., classifier or codebook stored in memory) for comparing the power profile of the electronic component (i.e., measurements received indicative of an intrinsic random property from an unknown component) with the reference power profile for the electronic component). 

	Regarding claim 6, House teaches The provisioning apparatus of claim 5, wherein the processor of the provisioning control unit is further configured to store the power profile of the electronic component received from the provisioning and sensing unit in the memory (House, Paragraph [0022], see “…The sensor may be a power consumption sensor, electric field, or magnetic sensor. The sensor may be integrated with the control system or circuit interface, or a separate component that communicates with the circuit interface or control system. The storage can store a codebook or classifier for use in classifying an unknown electronic component. The control system may be configured to build a classifier or codebook and to use the classifier or codebook. Building the classifier may include programming the control system to receive measurements indicative of an intrinsic deterministically random property from trusted components, process those measurements, and build a classifier or codebook based on those measurements”, where “Building the classifier may include programming the control system to receive measurements indicative of an intrinsic deterministically random property from trusted components, process those measurements, and build a classifier or codebook based on those measurements” is being read as the control unit being configured to store the power profile (i.e., received measurements from the sensors) in memory (i.e., building a classifier or codebook stored in memory)). 

	Regarding claim 7, House teaches The provisioning apparatus of claim 6, wherein the processor of the provisioning control unit is further configured to generate the reference power profile on the basis of a plurality of power profiles of a plurality of authentic electronic components (House, Paragraph [0023], see “…For authentic components, conducting enrollment process whereby the intrinsic deterministically random property data is stored in the electronic catalog database so that future components in that component class can be authenticated using the electronic catalog…”, where “For authentic components, conducting enrollment process whereby the intrinsic deterministically random property data is stored in the electronic catalog database…” is being read as generating the reference power profile on the basis of a plurality of power profiles of a plurality of authentic electronic components, where “electronic catalog” is used to generate and store the reference power profile on the basis of a plurality of authentic electronic components).

	Regarding claim 11, House teaches A method for performing a provisioning procedure with an electronic component for an electronic device (House, Paragraph [0011], see “The present invention is directed to classification of electronic components from an untrusted source using direct authentication…”) (House, Paragraph [0024], see “The electronic component authentication method and system can enable 100% examination of electronic components without modifying the packaging, altering the design, or inserting new technology into the manufacturing process…”, where “electronic component authentication system” is being read as a provisioning apparatus for performing a provisioning procedure with an electronic component for an electronic device), the provisioning procedure including providing provisioning data to the electronic component and processing the provisioning data by the electronic component (House, Paragraph [0022], see “One embodiment of an electronic component authentication system includes a control system, a component interface, storage, and a sensor. The component interface can include a socket for interfacing with the electronic component. The interface may include providing power and other signals to the electronic component…”) (House, Paragraph [0065], see “The sensing can be conducted while the component runs in a default background mode or an idle state. In one embodiment, the component is connected to a constant voltage source, ground, and an external clock signal. As the external clock signal changes, the intrinsic random properties of the component affect the signals being sensed”, where “the component is connected to a constant voltage source, ground, and an external clock signal” is being read as providing provisioning data to the electronic component and where “As the external clock signal changes, the intrinsic random properties of the component affect the signals being sensed” is being read as processing the provisioning data by the electronic component, due to the electronic component outputting intrinsic random properties through processing the external clock signal changes (i.e., provisioning data)), wherein the method comprises:
	detecting a power profile of the electronic component, while performing the provisioning procedure with the electronic component, wherein the power profile represents the electric power consumed by the electronic component and/or the electromagnetic power emitted by the electronic component during the provisioning procedure (House, Paragraph [0022], see “…The sensor may be a power consumption sensor, electric field, or magnetic sensor. The sensor may be integrated with the control system or circuit interface, or a separate component that communicates with the circuit interface or control system…Using the classifier may include programming the control system to receive measurements indicative of an intrinsic deterministically random property from an unknown component from an untrusted source, process those measurements, and classify the component using the classifier or codebook stored in memory”, where “programming the control system to receive measurements indicative of an intrinsic deterministically random property from an unknown component from an untrusted source” is being read as detecting a power profile of the electronic component, wherein the power profile represents the electric power consumed by the electronic component and/or the electromagnetic power emitted by the electronic component during the provisioning procedure) (House, Paragraph [0082], see “…The personality board can provide an interface for an electronic component and the interface board may include a sensor for collecting intrinsic property data about the electronic component. In concert, the personality board, interface board, development board, and host computer constitute hardware that can be used to acquire intrinsic property data, such as the power consumption signature of an electronic component”, where “the interface board may include a sensor for collecting intrinsic property data about the electronic component” is being read as the provisioning and sensing unit (i.e., interface board including a sensor) being configured to detect (i.e., collect) intrinsic property data (i.e., power profile) about the electronic component, due to the intrinsic property data comprising a power consumption signature of an electronic component);
	comparing the power profile of the electronic component with a reference power profile for the electronic component (House, Paragraph [0023], see “…For authentic components, conducting enrollment process whereby the intrinsic deterministically random property data is stored in the electronic catalog database so that future components in that component class can be authenticated using the electronic catalog…For each component in an enrolled component class, determining whether the component is authentic by measuring a signal indicative of an inherent property of the component, such as an intrinsic deterministically random noise signal, and determining whether the component is authentic by comparison to the inherent property data in the electronic catalog for that component class”, where “determining whether the component is authentic by measuring a signal indicative of an inherent property of the component, such as an intrinsic deterministically random noise signal, and determining whether the component is authentic by comparison to the inherent property data in the electronic catalog for that component class” is being read as receiving the power profile of the electronic component from the provisioning and sensing unit (i.e., measuring a signal indicative of an inherent property of the component, such as an intrinsic deterministically random noise signal), and comparing the power profile of the electronic component with a reference power profile for the electronic component, where “inherent property data in the electronic catalog for that component class” is being read as comprising a reference power profile for the electronic component, which is used in comparison with the measured signal (i.e., power profile) to determine whether the electronic component is authentic); and
	determining on the basis of the comparison between the power profile of the electronic component and the reference power profile for the electronic component whether the electronic component is authentic or non-authentic (House, Paragraph [0023], see “…For each component in an enrolled component class, determining whether the component is authentic by measuring a signal indicative of an inherent property of the component, such as an intrinsic deterministically random noise signal, and determining whether the component is authentic by comparison to the inherent property data in the electronic catalog for that component class. For authentic components, identifying the component as authenticated inventory or placing the component in authenticated inventory. For counterfeit components, document and quarantining the component”, where a determination on the basis of the comparison between the power profile (i.e., measured signal indicative of an inherent property of the component) and the reference power profile (i.e., inherent property data in the electronic catalog) is made on whether the electronic component is authentic or non-authentic) (House, Paragraph [0081], see “…The control system can process the intrinsic noise waveform…The control system can classify an unknown component by processing its intrinsic waveform or other intrinsic property data and inputting it to the classifier…the control unit can provide a classification of an unknown component and a confidence rating”, where “control system” is being read as comprising the provisioning control unit, where the control system determines whether or not the electronic component is authentic based on processing the measured intrinsic noise waveform, where the “intrinsic noise waveform” is being read as comprising a power profile of the electronic component, which represents the electric power consumed and/or the electromagnetic power emitted by the electronic component during the provisioning procedure).

	Regarding claim 13, House teaches The method of claim 11, further comprising completing the provisioning procedure of the electronic component and blocking the electronic component from using the provisioning data, in case the electronic component is non-authentic (House, Fig. 2, see “226” “230”, where “226” illustrates the process of determining whether the electronic component is authentic, where “230” illustrates the process of documenting and quarantining the non-authentic electronic components, therefore, when the electronic component is non-authentic, the provisioning control unit lets the provisioning procedure of the electronic component complete, where the extra step of documenting and quarantining the counterfeits is being read as completing the provisioning procedure and where the electronic component being documented into a quarantined inventory is being read as blocking the electronic component from using the provisioning data).

	Regarding claim 14, House teaches The method of claim 11, further comprising generating the reference power profile on the basis of a plurality of power profiles of a plurality of authentic electronic components (House, Paragraph [0023], see “…For authentic components, conducting enrollment process whereby the intrinsic deterministically random property data is stored in the electronic catalog database so that future components in that component class can be authenticated using the electronic catalog…”, where “For authentic components, conducting enrollment process whereby the intrinsic deterministically random property data is stored in the electronic catalog database…” is being read as generating the reference power profile on the basis of a plurality of power profiles of a plurality of authentic electronic components, where “electronic catalog” is used to generate and store the reference power profile on the basis of a plurality of authentic electronic components).






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 4, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over House, in view of HARTLEY et al. (U.S. PGPub. 2014/0164779), hereinafter Hartley. 

	Regarding claim 2, House does not teach the following limitation(s) as taught by Hartley: The provisioning apparatus of claim 1, wherein, in case the electronic component is non-authentic, the provisioning control unit is further configured to instruct the provisioning and sensing unit to terminate the provisioning procedure of the electronic component (Hartley, Paragraph [0042], see “…the secure boot code verifies the provisioning code signature supplied by the OEM 120 (in block 215) using the code signing public key (i.e., the SRK). Once the secure boot code has verified the provisioning code and the provisioning code signature, the secure boot code launches the provisioning code. If the provisioning code and/or the provisioning code signature is not properly verified, the provisioning code will not be executed, and the provisioning process will fail”, where “If the provisioning code and/or the provisioning code signature is not properly verified” is analogous to in case the electronic component is non-authentic, and where “…the provisioning code will not be executed, and the provisioning process will fail” is analogous to instructing the provisioning unit to terminate the provisioning procedure of the electronic component). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for electronic component classification, disclosed of House, by implementing techniques for secure provisioning in an untrusted environment, comprising of instructing the provisioning unit to terminate the provisioning procedure of the electronic component in case the electronic component is non-authentic, disclosed of Hartley. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for provisioning electronic components for electronic devices, comprising of instructing the provisioning unit to terminate the provisioning procedure of the electronic component in case the electronic component is non-authentic. This allows for better security management by terminating the provisioning procedure in case the electronic component is non-authentic, and ultimately reduces processing power used by the provisioning apparatus in cases where the electronic component is deemed non-authentic. Hartley is deemed as analogous art due to the art disclosing techniques for instructing the provisioning unit to terminate the provisioning procedure of the electronic component in case the electronic component is non-authentic (Hartley, Paragraph [0042]). 

	Regarding claim 4, House does not teach the following limitation(s) as taught by Hartley: The provisioning apparatus of claim 1, wherein the provisioning data comprises program code and the provisioning procedure comprises executing the program code by the electronic component (Hartley, Paragraph [0026], see “…Product design by the OEM 120 includes producing various types of code that will be executed by the electronic circuit during provisioning of the product and during normal operation of the product…”, where “electronic circuit” is analogous to the electronic component, where “various types of code” is analogous to the provisioning data comprising program code, which is executed by the electronic component during the provisioning procedure), and/or wherein the provisioning data comprises one or more electronic keys and the provisioning procedure comprises performing a cryptographic operation by the electronic component using the one or more electronic keys (Due to the claimed limitation being split in the alternative (“and/or”), the Examiner has only examined and applied art for the limitation as seen above).  
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for electronic component classification, disclosed of House, by implementing techniques for secure provisioning in an untrusted environment, comprising of the provisioning data comprising program code and the provisioning procedure comprising executing the program code by the electronic component, disclosed of Hartley.  
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for provisioning electronic components for electronic devices, comprising of the provisioning data comprising program code and the provisioning procedure comprising executing the program code by the electronic component. This allows for better security management by embedding provisioning data inside the electronic component at the time of chip manufacturing, so at a later time when a product manufacturer is assembling the electronic device with a plurality of electronic components, the electronic components can execute the embedded (provisioning) code in order to undergo a provisioning procedure. Hartley is deemed as analogous art due to the art disclosing techniques for provisioning data comprising program code and the provisioning procedure comprising executing the program code by the electronic component (Hartley, Paragraph [0026]). 
	
	Regarding claim 10, House teaches The provisioning apparatus of claim 1, wherein the provisioning control unit comprises a communication interface (House, Fig. 28, see “2402”, “2806”, “2808”, where “2402” illustrates an FPGA development board, where the FPGA development board is being read as comprising a provisioning control unit in a specific embodiment, where “2806” and “2808” illustrate a USB interface and USB Bus, which is being read as the control unit comprising a communication interface) (House, Paragraph [0082], see “…The development board 2402 and host computer 2408 can act in concert as a control unit and storage…”, where “development board 2402 can act in concert as a control unit…” is being read as the development board being comprised of the provisioning control unit, which includes a communication interface), wherein the communication interface is configured (House, Fig. 28, see “2402”, “Interface Board”, “2406”, “2822”, where “”2402” is being read as the control unit, which includes a communication interface to communicate with the interface board, where “Interface Board” is being read as the provisioning and sensing unit, due to the interface board including a sensor for collecting intrinsic property data about the electronic component, where “2406” is being read as a personal board, which provides an interface for an electronic component, where “2822” illustrates the device under test, which is being read as the electronic component) (House, Paragraph [0082], see “…the interface board may include a sensor for collecting intrinsic property data about the electronic component”, where “interface board” is being read as the provisioning and sensing unit in this embodiment) (House, Paragraph [0086], see “…the development board may provide a ground, Vcc source, and external clock that are routed through the interface board to the personality board”, which is being read as the provisioning control unit (i.e., FPGA development board) transmitting the provisioning data (i.e., ground, Vcc source, and external clock signals) to the provisioning and sensing unit (i.e., Interface Board) for performing the provisioning procedure with the electronic component).
	House does not teach the following limitation(s) as taught by Hartley: wherein the communication interface is configured to receive the provisioning data over a communication network from a remote server (Hartley, Paragraph [0060], see “During manufacturing, the contracted manufacturer sends a signed message to the OEM’s server 445 to obtain provisioning secrets or other sensitive data to be provisioned on the device 400…”, where “OEM’s server 445” is analogous to a remote server, where the “OEM’s server 445” sends the provisioning data over a communication network, where “to obtain provisioning secrets or other sensitive data to be provisioned on the device 400” is analogous to comprising provisioning data) (Hartley, Paragraph [0070], see “Communications between the OEM server and the contracted manufacturer are typically made over network communication during the manufacturing process…”, where the provisioning data is received from a remote server (i.e., OEM’s server 445) over a communication network). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for electronic component classification, disclosed of House, by implementing techniques for secure provisioning in an untrusted environment, comprising of receiving provisioning data over a communication network from a remote server, disclosed of Hartley.   
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for provisioning electronic components for electronic devices, comprising of receiving provisioning data over a communication network from a remote server. This allows for better security management by receiving provisioning data from a remote server, where the remote server is an OEM server. The OEM provides provisioning secrets or other sensitive data to be provisioned on the electronic component during product manufacturing. Hartley is deemed as analogous art due to the art disclosing techniques for receiving provisioning data over a communication network from a remote server (Hartley, Paragraph [0060]). 

	Regarding claim 12, House does not teach the following limitation(s) as taught by Hartley: The method of claim 11, further comprising terminating the provisioning procedure of the electronic component, in case the electronic component is non-authentic (Hartley, Paragraph [0042], see “…the secure boot code verifies the provisioning code signature supplied by the OEM 120 (in block 215) using the code signing public key (i.e., the SRK). Once the secure boot code has verified the provisioning code and the provisioning code signature, the secure boot code launches the provisioning code. If the provisioning code and/or the provisioning code signature is not properly verified, the provisioning code will not be executed, and the provisioning process will fail”, where “If the provisioning code and/or the provisioning code signature is not properly verified” is analogous to in case the electronic component is non-authentic, and where “…the provisioning code will not be executed, and the provisioning process will fail” is analogous to instructing the provisioning unit to terminate the provisioning procedure of the electronic component). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for electronic component classification, disclosed of House, by implementing techniques for secure provisioning in an untrusted environment, comprising of instructing the provisioning unit to terminate the provisioning procedure of the electronic component in case the electronic component is non-authentic, disclosed of Hartley. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for provisioning electronic components for electronic devices, comprising of instructing the provisioning unit to terminate the provisioning procedure of the electronic component in case the electronic component is non-authentic. This allows for better security management by terminating the provisioning procedure in case the electronic component is non-authentic, and ultimately reduces processing power used by the provisioning apparatus in cases where the electronic component is deemed non-authentic. Hartley is deemed as analogous art due to the art disclosing techniques for instructing the provisioning unit to terminate the provisioning procedure of the electronic component in case the electronic component is non-authentic (Hartley, Paragraph [0042]). 


Claims 8-9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over House, in view of Grieco et al. (U.S. PGPub. 2015/0113309), hereinafter Grieco. 

	Regarding claim 8, House does not teach the following limitation(s) as taught by Grieco: The provisioning apparatus of claim 1, wherein, in in case the electronic component is authentic, the processor of the provisioning control unit is further configured to adjust the reference power profile on the basis of the power profile of the electronic component (Grieco, Paragraph [0046], see “…In some approaches, aggregate power manager 710 may distribute an adjusted power profile, including environmental factors, to each system in a particular category to allow a local power manager of the system to monitor observed power consumption, without triggering an action indicative of abnormal behavior”, where “aggregate power manager 710 may distribute an adjusted power profile…to each system in a particular category” is analogous to adjusting the reference power profile on the basis of the power profile of the electronic component, due to the power profile being distributed (i.e., adjusted) based on the system in a particular category). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for electronic component classification, disclosed of House, by implementing techniques for rogue hardware detection through power monitoring, comprising of adjusting the reference power profile on the basis of the power profile of the electronic component in case the electronic component is authentic, disclosed of Grieco. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for provisioning electronic components for electronic devices, comprising of adjusting the reference power profile on the basis of the power profile of the electronic component in case the electronic component is authentic. This allows for better security management by adjusting the reference power profile on the basis of the power profile of the electronic component, including environmental factors, in order to monitor observed power consumption without triggering an action indicative of abnormal behavior. Grieco is deemed as analogous art due to the art disclosing techniques for adjusting the reference power profile on the basis of the power profile of the electronic component in case the electronic component is authentic (Grieco, Paragraph [0046]). 

	Regarding claim 9, House teaches The provisioning apparatus of claim 1, wherein the provisioning and sensing unit is configured to be electrically connected with a plurality of electronic components for performing the provisioning procedure with the plurality of electronic components (House, Claim 1, see “An electronic component classification system for classifying a plurality of electronic components, the electronic component classification system comprising: an electronic component interface to electrically interface with the plurality of electronic components; a sensor configured to measure a power consumption signal of each of the plurality of electronic components via the electronic component interface and store information regarding the power consumption signal of each of the plurality of electronic components in memory”, where the provisioning and sensing unit (sensor) is configured to be electrically connected with a plurality of electronic components for performing the provisioning procedure with the plurality of electronic components), wherein the provisioning and sensing unit is further configured to detect a respective power consumption profile of each of the plurality of electronic components, wherein the respective power profile represents the electric power consumed by the respective electronic component and/or the electromagnetic power emitted by the respective electronic component (during the provisioning procedure (House, Claim 1, see “…a sensor configured to measure a power consumption signal of each of the plurality of electronic components via the electronic component interface and store information regarding the power consumption signal of each of the plurality of electronic components in memory”, where “a sensor configured to measure a power consumption signal of each of the plurality of electronic components” is being read as detecting a respective power consumption profile of each of the plurality of electronic components, wherein the respective power profile represents the electric power consumed by the respective electronic component during the provisioning procedure), and 
	wherein the provisioning control unit is configured to receive the respective power profile of each of the plurality of electronic components from the provisioning and sensing unit and to compare the respective power profile of each of the plurality of electronic components with the reference power profile (House, Claim 1, see “…and a control unit configured to non-destructively classify the remaining plurality of electronic components by comparing the previously-stored information regarding the power consumption signal of the at least one destructively classified electronic component to the previously-stored information regarding the power consumption signal of each of the remaining plurality of electronic components”, where “by comparing the previously-stored information regarding the power consumption signal…to the previously-stored information regarding the power consumption signal of each of the remaining plurality of electronic components” is being read as the control unit being configured to receive the respective power profile of each of the plurality of electronic components from the sensor and compare the respective power profile of each of the plurality of electronic components with the reference power profile. Since there is a comparison between both “previously-stored information regarding the power consumption signal of each of the plurality of electronic components”, one of the previously stored information comprises the respective power profile of each of the plurality of electronic components and the other comprises the reference power profile used for the comparison), 
	House does not teach the following limitation(s) as taught by Grieco: wherein the reference power profile is an average of the plurality of power profiles of the plurality of electronic components (Grieco, Paragraph [0043], see “…The aggregate power manager 710 may then analyze each category of observed power consumption data 708(1)-708(3) to generate a reference power profile 704(1)-704(3) for each category. A reference power profile may represent a combination of power characteristics, e.g., an average, a mean, a weighted average or weighted mean, etc., for a particular category of computing devices, based on observed power load data”, where “A reference power profile may represent a combination of power characteristics, e.g., an average…for a particular category of computing devices” is analogous to the reference power profile being an average of the plurality of power profiles of the plurality of electronic components). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for electronic component classification, disclosed of House, by implementing techniques for rogue hardware detection through power monitoring, comprising of the reference power profile being an average of the plurality of power profiles of the plurality of electronic components, disclosed of Grieco.  
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for provisioning electronic components for electronic devices, comprising of the reference power profile being an average of the plurality of power profiles of the plurality of electronic components. This allows for better security management by calculating an average representation of power characteristics based on observed power load data in order to properly categorize each electronic component into an appropriate category. Averaging a plurality of power profiles of a plurality of electronic components to be used as a reference power profile for comparison during an authentication procedure allows for a more efficient and precise result. Grieco is deemed as analogous art due to the art disclosing techniques for the reference power profile being an average of the plurality of power profiles of the plurality of electronic components (Grieco, Paragraph [0043]). 

	Regarding claim 15, House does not teach the following limitation(s) as taught by Grieco: The method of claim 11, further comprising adjusting the reference power profile on the basis of the power profile of the electronic component (Grieco, Paragraph [0046], see “…In some approaches, aggregate power manager 710 may distribute an adjusted power profile, including environmental factors, to each system in a particular category to allow a local power manager of the system to monitor observed power consumption, without triggering an action indicative of abnormal behavior”, where “aggregate power manager 710 may distribute an adjusted power profile…to each system in a particular category” is analogous to adjusting the reference power profile on the basis of the power profile of the electronic component, due to the power profile being distributed (i.e., adjusted) based on the system in a particular category). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for electronic component classification, disclosed of House, by implementing techniques for rogue hardware detection through power monitoring, comprising of adjusting the reference power profile on the basis of the power profile of the electronic component in case the electronic component is authentic, disclosed of Grieco. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for provisioning electronic components for electronic devices, comprising of adjusting the reference power profile on the basis of the power profile of the electronic component in case the electronic component is authentic. This allows for better security management by adjusting the reference power profile on the basis of the power profile of the electronic component, including environmental factors, in order to monitor observed power consumption without triggering an action indicative of abnormal behavior. Grieco is deemed as analogous art due to the art disclosing techniques for adjusting the reference power profile on the basis of the power profile of the electronic component in case the electronic component is authentic (Grieco, Paragraph [0046]). 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODMAN ALEXANDER MAHMOUDI whose telephone number is (571)272-8747.  The examiner can normally be reached on M-F 11:00am – 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on (571) 272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RODMAN ALEXANDER MAHMOUDI/Examiner, Art Unit 2499